DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 20 are objected to because of the following informalities: Claim 19 depends on cancelled claim 18. Claim 19 should depend on claim 1. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: communication module in claim 81.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
 Claim 21 recites the limitation of receiving a track model comprising a time variable and parameter set, receiving observed data from a sensor, selecting candidate tracks, generating, using a functional, a plurality of sets of expected sensor data from the track model, and identifying a candidate track by optimizing a relation of the plurality of sets of expected sensor data. These limitations, as drafted, is a simple process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind and using a series of mathematical calculations. The claim encompasses a person identifying/retrieving a model, collecting sensor data, using a mathematical function/formula to generate sets of data using the model, and analyzing the generated sets of data to identify an expected track. The mere recitation of “a method… performing by a processor” does not take the claim limitations out of the mental process and mathematical concept groupings. Thus, the claim recites both a mental process and mathematical concept. 
This judicial exception is not integrated into a practical application because the claim simply recites the additional elements of a processor and sensor. The sensor is generically mentioned here in terms of a person simply making observations or collecting data from the sensor. This amounts to simply reading data. These observations of the data from the sensor amounts to mere data gathering, which is a form of extra-solution activity. The receiving of a track model seems to be no more than simply retrieving a model to be used for said determination of sensor data. The processor is recited so generically (no details whatsoever are provided other than that it is a generic processor/computer) that they represent no more than mere instructions to apply the judicial exception on a processor/computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Even when viewed in combination, the additional elements in this claim do no more than automate the mental process and mathematical concept used to calculate normalized phased shifts (e.g., plugging in the observed data from the sensor into a computer for determining a solution) using a computer component as a tool. While this type of automation may minimize or eliminate the need for mentally using mathematical concepts for determining the intensity, there is no change to the processor/computer and other technology that are recited in the claim as automating the abstract ideas, and thus this claim cannot improve computer functionality or other technology. See, e.g., Trading Technologies Int’l v. IBG, Inc., 921 F.3d 1084, 1093 (Fed. Cir. 2019) (using a computer to provide a trader with more information to facilitate market trades improved the business process of market trading, but not the computer) and the cases discussed in MPEP 2106.05(a)(I), particularly FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (accelerating a process of analyzing audit log data is not an improvement when the increased speed comes solely from the capabilities of a general-purpose computer) and Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055 (Fed. Cir. 2017)(using a generic computer to automate a process of applying to finance a purchase is not an improvement to the computer’s functionality). Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and thus the claim is directed to the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed above, the processor is at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply a judicial exception cannot provide an inventive concept. Therefore, the claim is not eligible.
Claims 22-29 are rejected under 35 U.S.C. 101 for the same reasons as claim 21 above. Claims 22-29 further disclose limitations also performed at a high level of generality by a processor. The claims do not impose any meaningful limits on how the determining intensity is accomplished, and thus can be performed in any way known to those of ordinary skill in the art. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as disclosed above, the computer is at best the equivalent of merely adding the words “apply it” to the judicial exception, Mere instructions to apply a judicial exception cannot provide an inventive concept. Therefore, the claims are not eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-29 and 81-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the word “functional” on line 11. The word “functional” is an adjective that describes a noun. In claim 21, no noun is being described by the adjective “functional.” Therefore, it is unclear as to what exactly “using a functional” is referring to in the claim. The applicant’s specification uses the word functional as a noun (“phase functional” in page 16, “scalar functional” in page 29, “measurement functionals” in page 30, or “entropy functional” in page 32). However, in other pages where the word “functional” is recited ([0024], [0029], [0031], it is an adjective, but no noun is described by the adjective. Furthermore, if the word “functional” is being considered to be a noun in the claim, it is unclear as exactly what the functional is, and how it operates, and what its inputs/outputs are. Therefore, claim 21 is indefinite. 
Claims 22-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of being dependent on claim 21.
Claim 81 recites the word “constraints.” It is unclear as to exactly what these constraints are. Other than a “constraint” is based on observations collected by the sensor and received observations, it is unclear from the applicant’s specification as to what constitutes a constraint, how it is calculated, and how the constraint constrains an optimization task. Claims 89 and 90 recites “…modifying by the processor at least one constraint….” However, it is unclear as to what the constraint it. Therefore, it is unclear as what is being modified. Therefore, claim 81 is indefinite. 
Claims 82-94 are indefinite by virtue of being dependent on claim 81.
Claims 81-83, 86-88, 91, 92, and 94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutter et al 20020198660 (hereinafter Lutter).
Regarding claim 81, Lutter discloses a method for analyzing characteristics of objects, the method comprising, performing at a first station (14A, see fig. 1) in a plurality of stations (14A-C, see fig. 1), the steps of: 
collecting observations using a sensor (one or more sensors 18A gather information around the associated vehicle 14, see fig. 1, [0018]);
via a communication module (174, see fig. 15), at least one of: (I) receiving observations collected by a second station in the plurality of stations, and (II) exchanging data with a third station in the plurality of stations ([0021]-[0022], [0054]); and solving jointly by a processor and with the third station, an optimization task having constraints that are based on at least one of: (i) observations collected by the sensor, and (ii) the received observations, to determine a characteristic of an object (see [0021], [0040]-[0044], [0059]), the solving jointly comprising distributed processing (see figs. 1, 8, and 9, [0005], [0018], [0020], [0034], [0039]-[0043], the processor 116 of vehicles A, B, and C receive sensor data determine their kinematic state. The vehicle B receives kinematic state data from vehicle A and compares the received kinematic state data with its kinematic state data B to determine a characteristic of vehicle A.).
Regarding claim 82 as applied to claim 81, Lutter further discloses wherein the sensor comprises at least one of: (1) at least one receiving element of a radar antenna, (ii) at least one receiving element of a lidar antenna, and (iii) a camera (see [0054]).
Regarding claim 83 as applied to claim 81, Lutter further discloses wherein: the sensor of the first station comprises a first receiving element of a multi-element radar antenna, the second station comprising a second receiving element of the multi-element radar antenna (see fig. 1, [0018], [0051]); and
the multi-element radar antenna having Nz receiving elements, and a dwell period corresponding to Nr pulses, each pulse comprising Nr frequencies (see fig. 1, [0018], [0051]).
Regarding claim 86 as applied to claim 83, Lutter further discloses transmitting using the communication module the observations collected by the sensor to the third station ([0021]-[0022], [0054]).
Regarding claim 87 as applied to claim 81, Lutter further discloses transmitting using the communication module the observations collected by the sensor to the third station ([0021]-[0022], [0054]).
Regarding claim 88 as applied to claim 81, Lutter further discloses wherein the third station is same as the second station (see fig. 1, [0018]). 
Regarding claim 91 as applied to claim 81, Lutter further discloses wherein the data comprises computation data generated by the processor (see fig. 1, [0018]).
Regarding claim 92 as applied to claim 81, Lutter further discloses wherein: collecting observation by the sensor comprises using a dual-use waveform; and via the communication module, at least one of: (I) receiving the observations and (II) exchanging the data, using the dual-use waveform ([0021]-[0022], [0054]). 
Regarding claim 94 as applied to claim 81, Lutter further discloses wherein solving the optimization task comprises determining at least one of a path of the object and an attribute of the object (see [0021], [0040]-[0044], [0059]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 93 is rejected under 35 U.S.C. 103 as being unpatentable over Lutter et al 20020198660 (hereinafter Lutter) in view of Olsson US 5,109,231.
Regarding claim 93 as applied to claim 92, Lutter discloses the claimed invention except wherein the dual-use waveform is selected from the group consisting of: a biphase coded waveform, a biphase coded waveform comprising a pseudorandom sequence of phase shifts, and a Costas waveform. In the same field of endeavor, Olsson discloses a radar transmitter transmitting biphase encoded waveform (see figs. 1, 2, 3C, and 4, col. 4, lines 6-8, 16-19, 46-51, and 66-68). 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Olsson with the system of Lutter by using biphase coding at the radar for collecting sensor data, as taught by Olsson for the benefit of providing a continuous modulated radar that provides improved performance in range and accuracy. 
Allowable Subject Matter
Claims 9-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 9, the amendment to the claim incorporating the claim limitations of claim 18 overcome the prior art of record, Blunt et al US 7,535,412. Claims 10-17 and 19-20 are allowed by virtue of being dependent on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed April 12, 2022, with respect to the 35 USC § 101 rejection of claim 21 have been fully considered but they are not persuasive. The examiner previously agreed in the interview conducted April 5, 2022, that the claim cannot be performed by the human mind, and as such, a 35 U.S.C. 101 reject may not be required. However, upon further review, the 35 U.S.C. § 101 rejection has been maintained because the claims, for the reasons explained above, fall into the mental process and mathematical calculation groupings of abstract ideas.
The examiner also maintains, upon further review, that the amendment to claim 81 does not overcome the 35 U.S.C. 102 rejection of the claim as being anticipated by Lutter et al for the reasons explained in the rejection of the claim above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/           Primary Examiner, Art Unit 3648